Citation Nr: 1637501	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  03-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right knee partial medial and lateral meniscectomy.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from October 1982 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2003, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In December 2007, the Board denied entitlement to a rating in excess of 10 percent for residuals of a right knee injury, now classified as on the title page of this decision.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court). A memorandum decision was issued in April 2011, vacating the Board's December 2007 decision, and remanding the claim to the Board for readjudication consistent with the memorandum decision. The Veteran's attorney submitted additional evidence and argument in November 2011.  The claim was remanded in December 2011 for additional development.  The claim has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of right knee partial medial and lateral meniscectomy do not more nearly approximate moderate recurrent subluxation or lateral instability; resolving reasonable doubt in the Veteran's favor, however, the Board concludes that throughout the appeal period, right knee symptoms approximate dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, but not compensable limitation of flexion or extension, ankylosis, impairment of the tibia and fibula, or genu recurvatum.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for the maximum 20 percent for dislocated semilunar cartilage with locking, pain, and effusion into the joint of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5258 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters to the Veteran from VA dated in in May 2002, May 2004, January 2007, and April 2008, in toto, notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in September 2013 and August 2015 (pursuant to the Board's December 2011 remand).  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4) (2015).  VA's duty to assist is met.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pertinent DCs as to the Veteran's Right Knee Disorder

The Veteran's right knee residuals of partial medial and lateral meniscectomy are rated under 38 C.F.R. § 4.71a, DCs 5257.  See, e.g., the September 2002 and April 2008 rating decisions.  Under DC 5257, applicable to other impairment of the knee, recurrent subluxation or lateral instability, the disability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  
38 C.F.R. § 4.71a, DC 5257.  

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14 (2015).  However, separate ratings for certain knee disorders and symptoms are permissible.  For example, a veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In addition, separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Under DC 5260, the following ratings are assigned for limitation of flexion: 0 percent for 60 degrees; 10 percent for 45 degrees; 20 percent for 30 degrees; and 30 percent for 15 degrees.  Under DC 5261, the following ratings are assigned for limitation of extension: 0 percent for 5 degrees; 10 percent for 10 degrees; 20 percent for 15 degrees; 30 percent for 20 degrees; 40 percent rating for 30 degrees; and 50 percent for 45 degrees.   

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II (2015).  

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Background

Review of the record reflects that the Veteran was examined by VA in August 2002.  Right knee complaints included pain and stiffness.  Weather changes or heavy use aggravated his right knee.  He worked as a mechanic and was on his feet and/or squatting a lot.  This made his symptoms worse.  Physical examination showed that the Veteran ambulated without aids or assistance.  In addition to right knee scars, there was generalized tenderness to soreness and mild pain with motion.  Motion was from 0 degrees to 140 degrees of flexion with mild pain with active and passive motion with and without resistance.  There was mild crepitation, but no effusion.  The knee was stable to medial, lateral, and anteroposterior testing.  McMurray's was negative.  

VA records in 2007 and thereafter reflect continued right knee complaints.  The Veteran underwent right knee surgery in January 2008.  He was awarded a temporary total rating (TTR) upon rating decision in April 2008.  Following the TTR, a 10 percent rating was assigned.  That rating continues to the present date.  The Veteran claims that a rating in excess of 10 percent is warranted for his right knee condition.  

VA records show that the Veteran was seen for post-surgical follow-up throughout the remainder of 2008.  In August of that year, the knee showed mild effusion and crepitus.  He was injected in the knee with medication for his complaints.  He continued to have pain as indicated in VA reports in 2009.  

A private magnetic resonance imaging (MRI) of the knee in November 2011 showed severe tricompartmental knee joint arthrosis with articular cartilage loss and large osteophyte formation; maceration of the body of the medial meniscus with dimunitive body and anterior horn of the lateral meniscus; and moderate suprapatellar joint effusion with associated synovial thickening.  

When examined by VA in September 2013, range of motion of the right knee was from 0 degrees of extension (with pain beginning at 10 degrees) to 100 degrees of flexion (with pain beginning at 60 degrees).  Functional limitations included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain to palpation for joint line or soft tissues.  Joint instability testing (anterior and posterior) was normal.  There was no recurrent subluxation.  There were frequent periods of joint locking, joint pain, and joint effusion noted.  

Additional VA examination was conducted in August 2015.  At that time, the Veteran stated that he worked for an illuminating company as an underground electrician.  He often kneeled on the job and pulled cables.  He also climbed ladders and poles.  The right knee hurt intermittently under the patella.  The pain was sharp in nature and related to the weather.  The pain was always worse in the colder 
months.  His pain was a 5/10 on most days, but could increase to 10/10, particularly when it was cold outside.  He said that the knee was aggravated by sitting in a car.  The Veteran said that the knee sometimes gave out, and, on occasion, he has fallen.  On average, the knee gave out 3 to 4 times during the summer, but in the winter, it would give out 8 to 10 times.  He denied subluxation of the knee, but said that it was swollen all of the time.  He had difficulty enjoying some of his hobbies, to include bowling and riding his bike, due to knee problems.  

Range of motion testing of the right knee was from 0 degrees of extension to 100 degrees of flexion.  There was localized tenderness or pain on palpation of the joint.  There was no additional loss after repetitive use testing.  When asked to comment on whether the Veteran's right knee pain, weakness, fatigability, or incoordination significantly limited his functional ability with repeated use over a period of time, the examiner stated that she could not objectively provide an opinion as she would have to observe the Veteran both during flare-ups and at baseline.  Right knee X-ray showed severe tricompartmental osteoarthritic changes of the right knee.  

Analysis

Initially, the Board will consider whether the Veteran is entitled to a higher rating under DC 5257 pertinent to recurrent subluxation or lateral instability, the DC under which his right knee disability is currently evaluated.  To this end, the evidence reflects that although the Veteran reported that he experienced right knee giving way, the VA examinations (2002, 2013, and 2015) revealed no evidence of instability or subluxation associated with the right knee disability, as all knee joint stability tests were normal.  Thus, although the lay evidence reflects some instability, the normal examination findings indicate that it is not so significant that the symptoms more nearly approximate moderate subluxation or lateral instability.  To the extent that there is a conflict between the lay statements and the medical evidence on this question, the Board finds the specific examination findings of the trained health care professionals indicating a lack of significant lateral instability or subluxation to be of greater probative weight than the general lay assertions.  This is because the examiners are medically trained to detect and evaluate instability and subluxation, whereas the Veteran can only describe his subjective symptoms.  It is not possible to clarify whether the Veteran is actually describing lateral instability or recurrent subluxation.

The Board must also consider whether the Veteran is entitled to a higher rating under any other potentially applicable DC.  See Schafrath, 1 Vet. App. at 593 (regardless of the precise basis of a veteran's disability rating, the Board has a duty to acknowledge and consider all regulations and DCs that are potentially applicable).  

As noted earlier, DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Here, the Board finds that this code best represents the symptoms demonstrated since the appeal ensued in 2002.  As summarized in the evidence above, the Veteran has continuously reported increased pain and stiffness with use, as well as frequent episodes of locking and effusion throughout the appeal period.  Thus, an increased rating of 20 percent is warranted under DC 5258.  The Board notes that the evidence is unclear whether the semilunar cartilage was dislocated during the appeal period.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms demonstrated throughout the appeal period, are better represented by DC 5258.  This is particularly true as the Veteran was previously rated pursuant to DC 5257 for recurrent subluxation and instability, both of which are not shown during the appeal period.  As a 20 percent rating is the maximum rating under DC 5258, there is no basis for a higher rating under this DC.  

DC 5259 also provides for a single 10 percent rating for removal of symptomatic semilunar cartilage.  However, because the Veteran is now receiving a 20 percent rating under DC 5258 for symptoms relating to dislocated semilunar cartilage, to compensate him for this as well as removal of symptomatic semilunar cartilage would constitute pyramiding.  Esteban, 6 Vet. App. at 262.  Similarly, to compensate the Veteran under DCs 5260 or 5261 would also constitute pyramiding, because the rating under DC 5258 is partly for symptoms of pain and locking, both of which limit motion, and these symptoms are also contemplated by the ratings based on limitation of range of motion criteria in DCs 5260 and 5261.  

The Board must nevertheless determine whether a rating higher than 20 percent is warranted under DCs 5260 and 5261, which could replace the 20 percent rating under DC 5258, as that would be more favorable to the Veteran.  For the following reasons, the Board finds that a higher rating is not warranted under DCs 5260 and/or 5261.  The Veteran's right knee disability has been manifested by limitation of flexion to, at worst, 100 degrees with pain at 60 degrees and extension has been normal 0 degrees with pain at 10 degrees.  This degree of limitation of motion would not warrant a compensable rating under either DCs 5260 or 5261.  The Board must also consider whether there was additional limitation of motion during flare-ups that would warrant higher ratings under DCs 5260 or 5261.  The above evidence reflects that the Veteran experienced significant flare-ups.  However, clinical findings during such periods have not been provided.  It is noted, however, that the Veteran has reported increased impairment, particularly during cold weather.  Based on the current record, the Board finds that the objective evidence of additional limitation of motion during flare-ups is not shown to be so significant that it would result in a rating or combined ratings higher than 20 percent under DCs 5260 or 5261 for either limitation of flexion or limitation of extension.   In addition, no separate ratings are warranted under DCs 5256, 5262, or 5263, because neither the lay nor medical evidence reflects that there has been ankylosis, impairment of the tibia and fibula, or genu recurvatum.  

In effect, the Board has determined that right knee symptoms throughout the appeal period are best represented by DC 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint of the right knee.  A maximum rating of 20 percent is therefore warranted (other than when a TTR was in effect in 2008).  

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating of 20 percent is warranted for residuals of right knee partial medial and lateral meniscectomy, subject to the provisions governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


